Citation Nr: 1233645	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's service-connected right knee disability from 20 percent to 10 percent, effective June 1, 2010, was proper.

2.  Entitlement to a disability rating greater than 20 percent for a service-connected right knee disability.

3.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for PTSD in an October 2009 rating decision and reduced the Veteran's rating for his service-connected right knee disability from 20 percent to 10 percent disabling, effective June 1, 2010, in a March 2010 rating decision.

The Veteran was provided with a hearing at the RO before a Decision Review Officer (DRO) in January 2010.  In May 2012, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ).

In August 2009, the Veteran filed a claim for an increased rating for his service-connected right knee disability.  Subsequently, the RO proposed a reduction of his 20 percent disability rating in October 2009 and issued a rating decision effectuating the reduction of his disability rating from 20 percent to 10 percent in March 2010; the Veteran filed notice of disagreement in June 2010.  As the Veteran argues that an increased rating is warranted for the service-connected right knee disability and that the reduction was improper, the issue on appeal encompasses both the Veteran's claim for entitlement to an increase rating for his service-connected right knee disability and the propriety of the March 2010 RO's reduction.  The propriety of the March 2010 reduction is addressed in the decision below.  However, the Veteran's increased rating claim requires additional development.  Thus, the Board has framed the issues as listed on the cover page of this decision.    

The issues of entitlement to rating greater than 20 percent for a service-connected right knee disability and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a September 2003 rating decision, the RO assigned a 20 percent disability evaluation for the Veteran's service-connected right knee disability, characterized as a symptomatic right knee tumor with decreased mobility, now with arthritic changes, effective from July 28, 2003.

2. In a March 2010 rating decision, the RO decreased the Veteran's disability evaluation for a service-connected right knee disability, now characterized as a history of right knee Pellegrini Steida disease with cortical desmoid reaction, to 10 percent, effective as of June 1, 2010.

3. At the time of the reduction of the Veteran's benefits, the 20 percent disability evaluation for his right knee disability had been in effect for more than five years.

4. The March 2010 rating decision and September 2011 statement of the case show that the RO failed to properly apply the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

The reduction from 20 percent to 10 percent, effective June 1, 2010, was not proper and is void ab initio.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.13 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  With respect to the propriety of the reduction of the Veteran's rating for his service-connected right knee disability, that benefit is granted in full, to the extent that the Veteran's original 20 percent rating has been restored from June 1, 2010.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that the disability rating for his right knee disability was improperly reduced.  At the time service connection was initially granted in a March 1972 rating decision, the Veteran's right knee disability was characterized as a symptomatic tumor of the right knee with decreased mobility, and a 10 percent disability rating was assigned by reference to Diagnostic Codes 5015 and 5257.  See 38 C.F.R. § 4.71a.  In September 2003, the Veteran's right disability was recharacterized as a symptomatic tumor of the right knee with decreased mobility, now with arthritic changes, on the basis of an August 2003 examination report linking the Veteran's arthritis to his service-connected right knee injury, and the rating was increased to 20 percent disabling, effective July 28, 2003, under Diagnostic Codes 5015 and 5262.  See id.  

Then, following notice of a proposed reduction in October 2009, the Veteran's right knee disability was recharacterized as a history of Pelligrini Steida disease with cortical desmoid reaction, and the rating was reduced to 10 percent, effective June 1, 2010.  This rating reduction was ostensibly done by the continued application of Diagnostic Codes 5015 and 5262 per the code sheet, but, in the analysis section of the March 2010 rating decision, the RO explained that the rating of 10 percent was determined by analogy to arthritis, via application of Diagnostic Codes 5260 and 5261, pertaining to limitation of motion.  

At the time the Veteran's disability rating for his right knee disability was reduced, it had been in effect for five years or more.  The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for increasing or decreasing a disability rating that has been in effect for a shorter amount of time.  See Collier v. Derwinski, 2 Vet. App. 247, 249-50 (1992); see generally 38 C.F.R. § 3.344.  "Such disabilities are considered "stabilized," and the regulation thus requires a high degree of accuracy in decisions reducing those ratings."  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991) (citing 38 C.F.R. § 3.344(c)).  The Board must determine whether the preponderance of the evidence establishes that the rating reduction was warranted, in compliance with 38 C.F.R. § 3.344.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).

The March 2010 rating decision shows that the RO reduced the Veteran's disability rating largely on the basis of one October 2009 VA examination report.  This examination was conducted without review of the Veteran's claims folder, and the report does not indicate that the examiner was otherwise aware of the relevant history of the Veteran's service-connected right knee disability, including the nature of the initial in-service injury, resulting disability, and subsequent development of osteoarthritis.  The October 2009 VA examiner diagnosed only mild osteoarthritis of the right knee on the basis of an August 2009 x-ray report.  Past imaging reports, present in the claims folder, have shown bony abnormalities secondary to an old fracture.  See x-ray reports dated March 1971, January 1971, and July 2003.  Furthermore, a July 2003 magnetic resonance imaging (MRI) report characterized the Veteran's osteoarthritis as "moderate" and an August 2003 x-ray report and MRI report showed "extensive" arthritis of the right knee.  

Therefore, review of the October 2009 VA examination report shows that it was conducted without knowledge of the Veteran's relevant medical history, particularly without adequate knowledge of the nature of his service-connected right knee disability, and review of the March 2010 rating decision shows that this inadequate examination report was used to justify a change in the rating of the Veteran's service-connected right knee disability.  As indicated above, the rating for the disability on appeal had been in effect for more than 5 years.  Thus, as explained above, the provisions of 38 C.F.R. §§ 3.344 apply.  Specifically, "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a); see Brown v. Brown, 5 Vet. App. 413, 419 (1993).  

Rather, this case demonstrates the concern with assessing disability ratings on the basis of the data obtained in a single examination report that is reflected in the regulations under 38 C.F.R. §§ 4.1, 4.2, and 4.13.  Each disability must be viewed in relation to its history; therefore, the rating specialist must interpret examination reports in light of the whole recorded history and reconcile the various reports into a consistent picture.  See 38 C.F.R. §§ 4.1, 4.2.  Then, following completion of that historical review, a rating may be assigned that accurately reflects the elements of disability present.  See 38 C.F.R. § 4.2.  Finally, 38 C.F.R. § 4.13 provides that "the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms," when a change in the disability rating is to be made.  "These provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown, 5 Vet. App. at 420 (citing Schafrath, 1 Vet. App. at 594). 

Here, review of the entire history of the Veteran's disability shows that he was first rated for a symptomatic tumor of the right knee in March 1972.  Then, in September 2003, his rating was then increased upon development of osteoarthritis linked to his initial service-connected knee injury.  Finally, in March 2010, his rating was decreased to reflect the degree of impairment caused only by his osteoarthritis.  Therefore, the lack of consideration given to the initial characterization of the Veteran's right knee disability and the progression of his related symptoms throughout the medical history has resulted in a failure to consider the effect of every disorder related to the initial service-connected injury and, instead, resulted in a rating that focuses only on one manifestation of the original injury, arthritis, that was not considered part of the Veteran's service-connected symptomatic tumor of the right knee until the VA examination in August 2003.  Any proper evaluation would address the Veteran's prior tumor, his current osteoarthritis, and any other current manifestations of the Veteran's service-connected right knee injury, described in the initial March 1972 rating decision as a cystic lesion of the distal femur following a fall in the shower during service.  

Additionally, the RO should have considered the Veteran's history of flare-ups in determining that any improvement in the Veteran's right knee disability upon examination was not temporary and episodic.  See August 2003 VA examination report (noting flare-ups occurring 2 to 3 times per week of a level of severity equivalent to 8 or 9 on a 1 to 10 scale).  Furthermore, the Board finds no evidence that osteoarthritis, a disability that is degenerative in nature, has improve since the assignment of a 20 percent rating.

Lastly, the regulations explain that the basis of a disability evaluation is "the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment."  
38 C.F.R. § 4.10.  38 C.F.R. § 4.2 reiterates that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  Therefore, in a case where the Veteran's rating is reduced, VA must determine that any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  Here, the RO did not determine whether any supposed improvement in the Veteran's right knee disability reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See October 2009 rating decision (noting that the Veteran reported that he did not have to take days off work due to his disability, but failing to discuss whether this was an improvement over his previously reported occupational impairment); March 2010 rating decision (failing to discuss the occupational effects of the Veteran's right knee disability); September 2011 statement of the case (also failing to discuss the occupational effects of the Veteran's right knee disability).

The Board emphasizes that failure to properly apply the provisions of 38 C.F.R. 
§ 3.344, as discussed above, renders a rating decision void ab initio, and the rating reduction will be set aside as not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (citing 38 U.S.C.A. § 7261(a)(3)(A)).  Accordingly, the 20 percent rating under Diagnostic Codes 5015 and 5262 must be restored, effective June 1, 2010.  Given the outcome warranted in view of this procedural defect, there is no need to address, from an evidentiary standpoint, the actual merits of the reduction.

As this appeal initiated from the Veteran's claim for a rating greater than 20 percent for his service-connected right knee disability, and the Veteran continues to maintain that his right knee disability has gotten worse, the issue of entitlement to a rating greater than 20 percent for a service-connected right knee disability is on appeal and is addressed in following Remand order as additional development is necessary before the Board can render a decision on that claim.


ORDER

The rating of 20 percent for a symptomatic tumor of the right knee with arthritic changes and decreased mobility is reinstated, effective from June 1, 2010, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted above, the Veteran must be provided with a VA examination of his service-connected right knee disability so it may be fully evaluated in light of the relevant medical history and in order to obtain sufficient evidence to allow the Board to rate the current severity of the disorder and all related manifestations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an examination is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria).  

The defects in the October 2009 examination have been thoroughly discussed above.  The Board notes that the Veteran was provided with an additional VA examination in May 2011, but this examination report still does not provide the Board with sufficient information to adjudicate the rating of the Veteran's service-connected right knee disability.  See Stefl, 21 Vet. App. at 123.  Specifically, the May 2011 examination report compares the severity of the Veteran's right knee disability to the data reported at the October 2009 VA examination, but, while the report notes that the Veteran was initially service-connected for a fall in service resulting in right knee "sequelae," the report does not describe the nature of these sequelae or the progression of the Veteran's service-connected right knee disability.  Rather, like the October 2009 VA examination report, the May 2011 examination report shows only a diagnosis of mild right knee degenerative arthritis, and does not resolve that finding with the more severe degree of osteoarthritis seen on previous examination reports, or the Veteran's past diagnoses of record, including the symptomatic tumor for which he was initially service-connected. 

Furthermore, at the May 2012 hearing, the Veteran's representative noted that his current right knee flexion is closer to 90 degrees, as opposed to the 120 to 130 degrees of flexion noted on the VA examination reports, such that the October 2009 and May 2011 VA examination did not capture the full extent of the Veteran's right knee disability.  The Veteran also testified that his right knee symptoms continue to get worse and worse.  Therefore, he should be provided with an additional VA examination in order to assess the current severity of his service-connected right knee disability, including any current manifestations of the Veteran's tumor of the right knee, right knee osteoarthritis, and any other manifestations of the Veteran's service-connected right knee injury, described in the initial March 1972 rating decision as a cystic lesion of the distal femur following a fall in the shower during service and subsequently linked to his post-service development of osteoarthritis in September 2003.  38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened); see also 38 C.F.R. §§ 4.1, 4.2; Stefl, 21 Vet. App. at 123.   

The Veteran also seeks service connection for PTSD.  He contends that he suffers from current symptoms of PTSD due to traumatic memories of traveling with his Colonel to the Da Nang airbase to receive incoming planes from Vietnam with body bags en route to the United States.  In August 2009, the RO found that the information provided by the Veteran was not sufficient to seek further corroboration of the stressful event claimed because the event was not of the type that can be verified by the Joint Services Records Research Center (JSRRC).  However, this finding is not compliant with the procedures outlined in the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 1, section D, paragraph 15.b (Jan. 7, 2007) ("VA Manual"), which directs VA to send any request for corroboration of an in-service stressor for a former Marine who served during the Vietnam Era to the National Archives and Records Administration in College Park, Maryland, and not only to the JSRRC, unless the stressor can be otherwise corroborated through review of the Marine Corp Unit Records in Virtual VA.  There is no indication in the record that these actions have been completed.  Furthermore, on remand, attempts to corroborate the Veteran's stressor should specifically include attempts to corroborate the nature of his unit assignment and any relevant travel from his base to Da Nang airbase during his period of overseas service.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The Veteran should also be advised that he may submit secondary sources of evidence that can verify his claimed stressor, such as buddy statements, contemporaneous letters and diaries, and newspaper archives.  See, e.g., VA Manual, part IV, subpart ii, chapter 1, section D, paragraph 13.k (noting these specific examples of secondary sources of evidence that VA shall consider in attempting to corroborate a stressor alleged by the Veteran).

Also, the Board notes that records show that the Veteran takes medication for depression.  Although the Veteran has filed a claim of service-connection for PTSD, his claim involves other psychiatric disabilities for which he has been diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, it must be determined whether any current psychiatric disability is related to the Veteran's service.  This is a medical question and thus, the Veteran should be scheduled for a VA examination to include an etiology opinion.

Lastly, with regard to both claims, relevant VA treatment records appear to be missing from the Veteran's claims folder and/or his electronic records file in Virtual VA.  The Veteran claims that he was first diagnosed with PTSD by VA mental health professionals, and a VA mental health treatment record dated June 2009 shows that the Veteran was scheduled for a PTSD evaluation that month following a positive PTSD screening test.  This evaluation is not of record.  Similarly, the Veteran's March 2009 VA treatment records show that he requested an orthopedic consultation for his right knee disability, but any resulting consultation report is missing from the record.  These records, and any other recent VA treatment records showing mental health treatment or treatment for the Veteran's right knee disability, should be obtained on remand.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and advise him of possible secondary sources of information that can be used to verify his claimed stressor, including buddy statements, contemporaneous letters and diaries, and newspaper archives.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records from the VA Medical Center in St. Louis, Missouri, to include:

(a) Any records concerning a VA PTSD evaluation dated June 2009;

(b) Any records concerning treatment for the Veteran's right knee disability dated since March 2009, including the orthopedic evaluation of his right knee referenced in the addendum to the March 2009 social work assessment; and

(c) Any mental health treatment records dated since April 2009.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record. 

3.  Follow the procedures for stressor verification outlined in the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 1, section D, paragraph 15.b, to include conducting a review of the Marine Corp Unit Records in Virtual VA and contacting the National Archives and Records Administration.

Attempts to corroborate the Veteran's stressor should include attempts to corroborate the nature of his unit assignment and any relevant travel from his base to Da Nang airbase during his period of overseas service.  At the time of the claimed stressor, December 1970 to March 1971, the Veteran was assigned to the 3rd Marine Division, 4th Marine Regiment, 3rd Battalion, Company I, at Kadena Air Force Base in Okinawa, Japan.  See Sea and Air Travel - Embarkation Slips (1300) and Record of Service (1070).

4.  Review all evidence obtained and determine if the claimed stressor has been verified in accordance with the procedures outlined in the VA Manual, including, if the finding is negative, VA Manual part IV, subpart ii, chapter 1, section D, paragraph 15.l-n and paragraph 16.a-c.  
 
5.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies, to include psychological studies, are to be conducted.  

The examiner is asked to determine whether the Veteran has PTSD under the criteria set forth in the DSM-IV, or any other psychiatric disorder. 

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was caused by any of his reported stressors that have been corroborated.

If the Veteran is diagnosed with a psychiatric order other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its onset during service, or is related to any service event, including seeing, on multiple occasions, dead servicemen being shipped home in body bags or coffins. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right knee disability. The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Identify all residuals attributable to the Veteran's service-connected right knee disability, described in the initial March 1972 rating decision as a cystic lesion of the distal femur following a fall in the shower during service, and including osteoarthritis of the right knee as of the September 2003 rating decision.

(b) Provide the range of motion of the Veteran's right knee, i.e., flexion and extension.

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  If pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or, , (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  

Please note and discuss the Veteran's reported history of flare-ups in making this determination.

If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) Determine whether the Veteran's right knee disability causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) Determine whether there is objective evidence of lateral instability or recurrent subluxation of the right knee and if so, to what extent (i.e. slight, moderate, or severe in degree).  

(h) Determine whether there has been removal of the semilunar cartilage that is symptomatic or whether the semilunar cartilage is dislocated and, if so, whether there are frequent episodes of locking, pain, and effusion into the joint.

(i) Determine whether there is nonunion or malunion of the tibia and fibula.  If so, is there loose motion requiring a brace or marked, moderate, or slight knee disability?

(j) Fully describe any other bony abnormality of the knee, tibia, and/or fibula, not already described, and any resulting impairment.

(k) Determine whether there is genu recurvatum, and if so, if it is acquired and traumatic, with weakness and insecurity objectively demonstrated?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

8.  Finally, readjudicate the claim on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


